Citation Nr: 0634440	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  96-42 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Service connection for a low back disorder as secondary 
to the service-connected gunshot wound, residuals of right 
popliteal area with scar, and a right knee disability.

2.  Entitlement to an increased evaluation for right knee 
disability, residual orthopedic component of gunshot wound, 
right popliteal area (right knee disability), currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial evaluation for right 
lower extremity weakness, pain, and slight calf muscle 
atrophy, residuals of gunshot wound (right calf disability), 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU)

REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison, Montana, Regional Office 
(RO).  In a November 1995 rating decision, the RO denied a 
total rating for compensation based upon individual 
unemployability.  In a September 1997 rating decision, the RO 
denied service connection for a low back disorder.  A July 
2002 rating decision denied the two increased evaluation 
claims that remain on appeal.

When this matter was last before the Board in June 2005, a 
decision was issued that denied the veteran's claims of 
entitlement to service connection for a low back disorder, 
entitlement to an increased rating for a right knee 
disability, entitlement to an increased rating for residuals 
of a gunshot wound to the right calf, and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  The Board also denied four 
other claims for increased ratings for service-connected 
scars.  The veteran appealed the Board's June 2005 decision 
to the United States Court of Appeals for Veterans Claims 
(CAVC or Court).  In a July 2006 Order, the CAVC granted a 
Joint Motion for Partial Remand, which vacated the Board's 
June 2005 decision as to the four issues listed above, and 
remanded the matter to the Board for compliance with the 
instructions in the Joint Motion.  The appeals of the four 
denials of the claims for increased ratings for service-
connected scars were dismissed.  

During the course of the development of this appeal, the 
veteran was afforded two Board hearings before two different 
Veterans' Law Judges.  The most recent hearing in February 
2005 addressed all of the issues currently on appeal.  The 
earlier hearing in June 1999 only addressed the issues of 
entitlement to service connection for a low back disorder and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, but 
did not address the increased rating issues.  Given, however, 
that the dispositions of the increased rating issues have a 
direct bearing on the TDIU claim, all of these issues are 
inextricably intertwined.  As such, the Board finds that 
decisions in the matters currently under appeal should be 
made by a panel of three judges, to include the two Judges 
before whom the veteran has appeared for hearings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion for Partial Remand incorporated by the Court 
in its July 2006 Order, outlined the fundamental bases for 
the remand of each of the issues on appeal.  With respect to 
the claim of entitlement to service connection for a low back 
disorder, the Joint Motion took exception to the adequacy of 
the opinions obtained in the VA medical examinations that 
were conducted in response to a prior Board remand.  
Specifically, it was noted that the opinions did not address 
whether the veteran's current back disorder could be related 
on a secondary basis (to include by way of aggravation) to 
his service-connected right calf disability and/or right knee 
disability.  In reference to the holding in Stegall v. West, 
11 Vet. App. 268, 271 (1998), the Board was directed to order 
a new VA examination in order to obtain such an opinion.  

With respect to the increased rating claims, particularly 
concerning the right lower extremity disorder (characterized 
as residuals of a gunshot wound to the right calf), the Joint 
Motion questioned whether the VA examination reports 
contained adequate findings for rating purposes, specifically 
pertaining to findings of strength tests of the state of the 
veteran's right calf muscle in comparison to his left calf 
muscle.  The Board believes that additional examination would 
be helpful to the disposition of these increased rating 
claims.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  

With respect to the claim for an increased rating for the 
service-connected residuals of a gunshot wound to the right 
calf, and to the claim for TDIU, the Joint Motion took 
exception to the fact that there did not appear to exist a 
letter in compliance with the Veterans Claims Assistance Act 
(VCAA) that contained information as to what was necessary to 
substantiate these claims.  

With respect to all of the issues currently under appeal, the 
Joint Motion took exception to the adequacy of the notice 
that was provided regarding the VCAA.  Specifically, it was 
stated that while a December 2003 letter came close to 
satisfying the notice requirements, it was not sent to the 
veteran's current representative.  The VCAA does require the 
notification of the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Joint Motion directed that additional VCAA 
notice be provided to the veteran and his current 
representative.  

Accordingly, this case is REMANDED for the following:

1.  The VBA AMC must provide the veteran 
and his current representative with a 
letter notifying them of the provisions 
of the VCAA and their effect on each of 
his particular claims.  The letter should 
specifically identify the type of 
evidence needed to substantiate each of 
the claims, namely, competent medical 
evidence that would relate a current low 
back disorder to service or a service-
connected disorder, the specific 
requirements for increased ratings for 
the right knee disorder and right lower 
extremity disorder, and in the case of 
the total rating based on individual 
unemployability due to service-connected 
disabilities claim (TDIU), competent 
medical evidence that show that the 
veteran is unemployable solely by virtue 
of his service-connected disabilities.  
Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
this notification must be incorporated 
into the claims file.  

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC should schedule the veteran 
for a VA examination to determine the 
nature, extent, and etiology of any low 
back disorder, right knee disability, and 
right calf residuals of a gunshot wound 
disability, which may be present. The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Complete findings relating 
to such pathology as loss of range of 
motion, including any loss due to pain, 
etc., for the disabilities at issue 
should be set out.  Any further indicated 
special tests and studies should be 
conducted.  The examiner must address the 
following medical questions:
A.  (1)  Is it very likely, at least 
as likely as not, or highly unlikely 
(examiner to choose one) that any low 
back disorder found on examination 
is/are related to service on any 
basis?
If no such causal relationship is 
determined to exist, the examiner must 
address the following medical 
questions:
(2) Is it very likely, at least as likely 
as not, or highly unlikely that any low 
back disorder found on examination is/are 
causally related to any service-connected 
disability, including the service-
connected right knee disability and/or 
service-connected residuals of gunshot 
wounds of the right calf, and/or service-
connected residual scars?

(3) If no such causal relationship is 
determined to exist, is it very likely, 
at least as likely as not, or highly 
unlikely that any service-connected 
disorder(s) aggravates any low back 
disorder found on examination?

(3) If such aggravation is determined to 
exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any low back 
disorder found on examination;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to any service-connected 
disorder(s) based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of low back disorder found on examination 
is/are proximately due to any service-
connected disorder(s).

B.  (1)  Does the service-connected 
right knee disability and the service-
connected right calf disability cause 
weakened movement, excess 
fatigability, and incoordination and, 
if so, can the examiner comment on the 
severity of these manifestations on 
the ability of the appellant to 
perform average employment in a 
civilian occupation for each of these 
disabilities?
(2)  With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is physically manifested 
on movement of the veteran's right 
knee and right calf, the presence and 
degree of, or absence of, muscle 
atrophy attributable to either of 
these areas, the presence or absence 
of changes in condition of the skin 
indicative of disuse, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right knee 
and right calf disabilities.
(3)  With respect to the right calf, 
the report should provide specific 
findings of strength tests of the 
state of the veteran's right calf 
muscle in comparison to his left calf 
muscle.  
A complete rationale for any opinions 
expressed should be provided.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical examination.  The Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for low back disorder, 
claimed as secondary to service-connected 
gunshot wound, residuals of right 
popliteal area with scar, and a right 
knee disability; entitlement to an 
increased rating for the service-
connected right knee disability, 
entitlement to an increased rating for 
the service-connected right calf gunshot 
wound residuals; and entitlement to a 
TDIU.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection, increased ratings, and a TDIU, and may 
result in a denial(s).  38 C.F.R. § 3.655 (2006).





			
	M. SABULSKY	WAYNE BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


